Case 1:13-cr-00168-JDB Document 348 Filed 08/16/19 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT

FOR THE AUG 16 2019
DISTRICT OF COLUMBIA Clerk, U.S. District and
Bankruptcy Courts
U.S.A. vs. SESTAK, Michael T. Docket No.: 1:13CR00168-001

 

The Court may enter a minute order for any of the following options:

Warrant Requests Only - To help ensure the safety of law enforcement officers while a warrant is active, we ask that you not enter a minute
order. Rather, please print and sign this document and, if you concur with the request for a warrant, provide all pages to your Court Room
Deputy Clerk who will enter a sealed minute order and process the warrant for service without alerting the public or the offender After the
warrant is executed, the Deputy Clerk will unseal the warrant unless otherwise directed by the Court.

THE COURT ORDERS:

l. oGoncur with the recommendation of the Probation Office to “grant early termination of supervised
release.”

2. O No action

O

Issuance of a warrant and enter into NCIC and schedule a hearing upon execution
4. 0 Issuance of a summons and schedule a hearing

5. O Hearing to modify, revoke, or terminate supervised release shall be held before a magistrate judge for the
preparation of a report and recommendation to the district judge. This designation will remain for the
duration of the case, and the designated magistrate judge will respond to all subsequent requests from the
probation office unless otherwise ordered by the district judge.

6. OX other The Court grants early termination of supervised release effective
September 15, 2019.

 

afr \dafoh—

~ John D. Bates
ited States District Judge

6 le? _
Date
